Citation Nr: 0206315	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability resulting from treatment rendered by 
the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active duty service from July 1965 to 
September 1967.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The claim was subsequently transferred to the RO 
in Jackson, Mississippi.  By means of a June 1997 order, the 
Board remanded this case for further development.  Subsequent 
to the requested development, the RO continued to deny the 
appellant's claim.  The Board denied the claim in a July 1999 
decision.

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law redefines VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)).  In April 2001, the Court 
vacated the Board's July 1999 decision pursuant to the 
Secretary's unopposed joint motion for remand requesting 
reconsideration of the claim under the revised laws.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation changes during an appeal, VA must consider both 
the old and the new versions and apply the version most 
favorable to the claimant).

The Board notes that in our prior remand, the claim of 
entitlement to service connection for a psychiatric 
disability was referred for RO action.  This has not been 
accomplished and is being referred for further action once 
again.  The Board also notes that the appellant appears to 
have raised the issue of entitlement to disability pension 
benefits (see appellant's handwritten letter dated in January 
1999), disability related to exposure to Agent Orange, and 
post-traumatic stress disorder (see appellant's handwritten 
letter received in August 2000).  These matters are also 
referred to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The appellant underwent surgery of the left wrist in June 
1986.

3.  The preponderance of the evidence establishes that the 
appellant's June 1986 surgery neither aggravated his existing 
left hand/wrist disability nor did it result in additional 
disability.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability resulting 
from surgical treatment rendered by VA has not been met.  38 
U.S.C.A. § 1151; 5100, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.358(c) (1993-2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, the appellant's claim has been 
remanded to the Board for review of whether any additional 
development or notice is required in this case pursuant to 
the provisions of the VCAA.  Upon review of the record, the 
Board finds that VA has met the duty to assist and notice 
requirements under the VCAA.  By virtue of a Statement of the 
Case (SOC) and multiple Supplemental Statements of the Case 
(SSOC), the RO has advised the veteran of the Reasons and 
Bases in denying his claim.  During the appeal period, the RO 
has obtained all records and information identified by the 
veteran as relevant to his claim on appeal.  The RO has also 
obtained VA medical examination and opinion, based upon 
review of the claims folder, to decide the claim on appeal.  
By letter dated in May 2002, the veteran indicated that all 
records had been associated with the claims folder, and 
requested that his appeal proceed without delay.

The Board notes that, subsequent to the Board's decision in 
July 1999, additional records have been associated with the 
claims folder which have not been reviewed by the RO.  This 
evidence includes relevant clinical records, submitted by the 
veteran himself, as well as VA general medical and eye 
examination reports which are not pertinent to the claim on 
appeal.  The Board is free to review this evidence at this 
time because new rules amending 38 C.F.R. § 20.1304, 
published on January 23, 2002, now permit the Board to 
consider additional evidence without having to refer the 
evidence to the RO for initial consideration and without 
having to obtain an appellant's waiver.  The rule changes and 
amendments made by 67 Fed. Reg. 3,099 (Jan. 23, 2002) were 
effective as of February 22, 2002.  The amendments apply to 
appeals pending, whether at the Board, the United States 
Court of Appeals for Veterans Claims, or the United States 
Court of Appeals for the Federal Circuit, on February 22, 
2002.  As stated in the Supplementary Information that 
accompanied the final amendments, these rules and rule 
changes apply "to all pending appeals."  67 Fed. Reg. 
3,099, 3,103-104.  The Board further notes that none of the 
newly submitted evidence requires review by a medical 
examiner to decide the merits of this case.  On the facts of 
this case, the Board finds no prejudice accrues to the 
veteran in deciding the claim on appeal.  The Board also 
finds that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his claim.

The pertinent medical evidence of record indicates that the 
appellant began receiving treatment for arthritis of multiple 
joints, to include the left hand, in 1982, with onset of the 
condition being 2-3 years earlier; he has received continual 
treatment for this since 1982.  VA medical records dated in 
1986 indicate that he had been suffering from an enlarging 
mass in the left dorsal wrist area for over 2 years, and that 
it had been increasing in size and symptomatology.  His 
symptoms included joint pain, stiffness and swelling with 
periods of "non-usefulness."  In June 1986, he underwent an 
excision of left wrist dorsal tumor mass with tendon transfer 
of extensor digiti minimi to the extensor communis tendons.  
His operation report indicates that there were no operative 
complications.  A January 1987 VA clinical record notes his 
report of a decrease in paresthesia and hyperesthesia 
symptoms following his surgery.

The appellant contends that he suffers from additional 
disability as a result of the surgery in 1986 and is thus 
entitled to 38 U.S.C.A. § 1151 benefits.  He claims increased 
left-hand symptoms following his VA surgery, to include 
numbness, hyperesthesia and decreased handgrip.  He also 
claims that the surgeon tied some tendon and muscles in his 
left arm the wrong way.  He reports that the surgeon advised 
him that he (the surgeon) made a mistake and that they could 
not be tied back the way they used to be.  The Board has 
reviewed the appellant's post-operative treatment records (as 
well as the operative report) and finds no evidence 
indicative of such a wrongdoing as alleged by the appellant.

Current VA medical evidence of record include report of a 
June 1994 orthopedic examination which indicates that 
examination of both hands showed them to be completely 
normal, anatomically and functionally.  There was no 
swelling, heat, or erythema.  All fingers had normal ranges 
of motion.  X-rays of the left wrist showed moderately 
advanced degenerative changes within the carpus as well as 
the radiocarpal joint and the carpal/metacarpal joints.  
There was a loss of articular cartilage, particularly in the 
ulnar side of the radiocarpal joint as well as within the 
intercarpal joints.  Wire sutures were seen projected over 
the 5th metacarpal, indicative of previous surgery.

Report of a VA neurological examination, dated in June 1994, 
indicates that examination showed that sensation was intact 
to pin, touch, vibration, proprioception, and double 
simultaneous stimulation.  Motor examination showed that the 
upper extremities were 5 and 5.  There was no drift, tremor, 
or atrophy. Deep tendon reflexes were 2+ and equal.

Report of a VA orthopedic (joints) examination, dated in 
February 1998, indicates that the appellant reported 
complaints of numbness and weakness of the left hand and 
wrist.  He indicated that lifting or carrying objects was 
difficult.  His grip strength was reportedly such that he 
frequently dropped objects even as light as a plate.  After 
physical examination, the impression was status post excision 
of synovial cyst of left wrist with tendon transfer of 
extensor digiti minimi to extensor communis tendons, and 
rheumatoid arthritis.

The examiner commented that all the medical records were 
reviewed and that it was noted that he had documented 
rheumatoid arthritis as well as prior x-ray evidence of 
rather extensive degenerative changes involving the left hand 
and wrist.  "Based upon these, while I [the examiner] suppose 
that there is a medical possibility that some degree of 
'additional disability' could have resulted from the surgical 
treatment, there is not enough evidence to indicate that 
there is a reasonable medical certainty that he had 
additional disability secondary to the treatment and 
surgery."  As far as additional disability being the 
necessary consequence of surgery, the examiner felt that the 
treatment was not the problem as much as the disease process 
which had previously been documented as rheumatoid arthritis 
with rather extensive degenerative changes about the wrist 
and hand.  The examiner did not see any evidence that would 
indicate that the treatment received was not properly 
administered.  The examiner also recommended an evaluation by 
a specialist in hand surgery.

Report of a VA neurological examination, dated in February 
1998, indicates that on motor examination, the appellant had 
no muscle atrophy.  Power in the right hand was 4+/5x5; the 
left-hand grip was weak 4/4-x5 (he did not attempt to push 
against resistance).  Deep tendon reflexes were +1 
bilaterally.  There was some hyperesthesia in the left hand 
dorsally and of the forearm proximally, but not in any 
dermatomal pattern.  There was no tenderness in the neck.  
The examiner commented that the surgery that the appellant 
had in 1986 was an orthopedic procedure, and that Dr. B. (who 
conducted the joints examination in February 1998, reported 
above) had already discussed whether there was additional 
disability.  The examiner recommended nerve conduction 
studies of the left upper extremities and x-rays of the 
cervical spine.

The Board notes that report of x-rays of the cervical spine, 
dated March 1998, showed minimal degenerative spurring.  The 
report of x-rays of the left wrist, dated in February 1998, 
showed post-traumatic and degenerative-appearing changes 
involving the carpus.  Report of a nerve conduction study, 
dated in April 1998, showed a normal study.  Neurological and 
orthopedic addendum reports, dated in April 1998, noted the 
above findings.

Report of an evaluation by a hand specialist, dated in 
October 1998, indicates that examination of the appellant's 
left hand showed that he had a well-healed surgical incision 
on his left wrist.  He had no deformity, swelling, 
discoloration, or heat.  He had good digital and wrist range 
of motion.  He made a full fist but without full force and 
full digital extension.  The examiner stated that, after a 
review of the records, interview with the appellant, and 
examination, it was believed, within a reasonable medical 
certainty, that the appellant's 1986 VA hand surgery was 
rheumatoid arthritis related and that there was no surgical 
injury to him at that time.

In pertinent part, the evidence submitted by the appellant 
since the Board's July 1999 decision includes clinical 
records from the Hattiesburg Clinic, VA outpatient clinical 
records and VA general medical and eye examination reports 
dated in January 2001.  A July 2002 nerve conduction study 
(NCS), conducted by Hattiesburg Clinic to evaluate symptoms 
of left upper extremity pain and numbness, revealed findings 
consistent with generalized sensory polyneuropathy.  The 
remaining evidence does not demonstrate or suggest that the 
appellant's June 1986 surgery aggravated his existing left 
hand/wrist disability and/or resulted in additional 
disability.

The appellant filed his claim entitlement to benefits under 
38 U.S.C.A. § 1151 by means of a VA Form 21-4138 filing 
received in November 1993.  The Board notes that this claim 
is governed by the provisions of 38 U.S.C.A. § 1151 which 
were in effect prior to October 1, 1997.  VA O.G.C. PREC. 01-
99 (February 16, 1999).  See generally Brown v. Gardner, 513 
U.S. 115 (1994).  In pertinent part, those provisions provide 
that:

"Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical 
treatment, ... and not the result of such 
veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability ..., disability or death 
compensation... shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service- connected."

To prevail under this statute, it is necessary to show that 
any additional disability, or aggravation of a disease or 
injury, was actually the result of VA treatment and not 
merely coincidental therewith.  See 38 C.F.R. § 3.358(c) 
(1993).  The Supreme Court of the United States interpreted 
the above-mentioned provisions as requiring proof of a causal 
connection between VA medical treatment and additional 
disability.  Gardner, 115 S.Ct. at 556 n3.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating this claim, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

Having considered the evidence of record and the applicable 
laws, the Board finds that entitlement to 38 U.S.C.A. § 1151 
benefits is not warranted.  As reported above, in 1986, the 
appellant underwent surgery on his left wrist at a VA medical 
facility.  The operation, and post-operative records do not 
indicate that the surgeon made a mistake, as the appellant 
asserts.  The medical evidence of record indicates that the 
operation was properly performed, that current problems (as 
well as those experienced in 1986) are related to an entirely 
separate disease process (rheumatoid arthritis), and that no 
additional disability was sustained as a result of the 1986 
surgery.  The Board notes the February 1998 orthopedic 
examiner's comment that it was "possible" that there may be 
some additional disability as a result of VA surgery.  
However, the Board also notes that the examiner felt that 
this was speculative as he reported that it could not be 
stated with reasonable medical certainty that any additional 
disability was incurred as a result of VA surgery.  The Board 
further notes that the orthopedic examiner requested further 
evaluation by a hand specialist, and that the hand specialist 
did not find that additional injury was sustained as a result 
of the 1986 surgery.  The findings of generalized sensory 
polyneuropathy are first demonstrated 14 years following the 
1986 VA surgical procedure, and have not been associated with 
VA surgery by competent medical opinion.  The Board thus 
finds that the preponderance of the evidence indicates that 
the appellant did not suffer additional injury/disability as 
a result of VA surgery and that the claim should be denied.

In so deciding, the Board has considered the veteran's 
complaint of increased left hand symptoms following surgery, 
and opinion of incurring additional disability as a result of 
VA surgery.  However, the veteran's own self-diagnosis and 
theory of causation holds no probative value in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)) (lay person not competent to speak to 
matters requiring training in the medical sciences).  His 
complaint of increased symptoms as proof of additional 
disability has been considered but discounted by a VA hand 
specialist as having an etiological relationship to his VA 
surgery in 1986.  It would be impermissible for the Board to 
find in favor of the appellant in the absence of competent 
medical opinion supporting his claim of additional 
disability.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992) 
(a medical basis must be identified at arriving at a 
conclusion which is contrary to one expressed by a trained 
medical professional).  Accordingly, the Board must deny the 
claim for entitlement to benefits under 38 U.S.C.A. § 1151.  
The benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001)


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability resulting from treatment rendered by VA 
is denied.


		
	CLIFFORD R. OLSON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

